ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Vectrus Systems Corporation                   )      ASBCA No. 61594
                                              )
Under Contract No. FA8051-15-D-0003           )

APPEARANCE FOR THE APPELLANT:                        Joseph G. Martinez, Esq.
                                                     K. Tyler Thomas, Esq.
                                                      Dentons US LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Jason R. Smith, Esq.
                                                     Colby L. Sullins, Esq.
                                                      Trial Attorneys

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 1, 2019




                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61594, Appeal ofVectrus Systems
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals